Citation Nr: 0903164	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  03-02 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of lung wedge resection. 
 
2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1963.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a June 2002 
rating decision of the VA Regional Office (RO) that granted 
service connection for residuals of lung wedge resection 
rated 10% disabling from the effective date of the grant.  
The veteran appeals for a higher initial disability 
evaluation.  Therefore, analysis of this issues requires 
consideration of the rating to be assigned from the date of 
service connection. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The June 2002 rating decision also denied a total 
rating based on unemployability due to service-connected 
disability from which the appellant also appeals.  

The appellant was afforded a personal hearing at the RO in 
July 2003 before a VA decision review officer.  The 
transcript is of record.

By decisions dated in October 2004, November 2005, December 
2007, and May 2008, the Board remanded this case to the RO 
for further evidentiary and due process development.

The veteran requested a personal hearing that was scheduled 
in April 2008, but failed to report.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

Following review of the record and for reasons stated below, 
the appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran asserts that the symptoms associated with her 
service-connected lung disorder warrant a higher rating since 
the date of service connection.  In a Statement of Accredited 
Representative in Appealed Case dated in November 2008, it is 
asserted that the service-connected lung wedge resection is 
causing the appellant increasing problems.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that the 
service-connected disability has worsened since previously 
examined, a new examination may be required to evaluate the 
current degree of impairment. See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  The Board observes in 
this instance that the veteran last had a VA examination for 
compensation and pension purposes in this regard in November 
2006.  In view of such, the appellant will be provided an 
opportunity to report for a current examination to ascertain 
the status of the service-connected lung wedge resection.

Additionally, the Court has held that in the case of a claim 
for a total rating based on individual unemployability, the 
duty to assist requires VA to obtain an examination which 
includes an opinion on what effect the veteran's service-
connected disabilities have on his or her ability to work. 
See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  This has 
not been performed in this case.  Therefore, the Board will 
also remand the case for further examination and opinion in 
this respect.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
when indicated, and providing a medical opinion which takes 
into account the records of prior medical treatment so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
respiratory examination to 
determine the severity of 
disability associated with the 
service-connected lung wedge 
resection.  The claims folder and 
a copy of the remand must be 
provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
indicate whether or not the claims 
folder is reviewed.  All necessary 
tests and studies should be 
performed, including pulmonary 
function tests.  It is essential 
that the pulmonary function study 
contain the full range of results 
necessary to rate the disability 
under the diagnostic criteria 
(FEV-1, FVC, FEV- 1/FVC, DLCO 
(SB), maximum exercise capacity, 
and maximum oxygen consumption 
with cardio-respiratory 
limitation).  The presence or 
absence of cor pulmonale, 
pulmonary hypertension, or 
outpatient oxygen therapy should 
be documented.  A) The examiner 
should delineate the 
respiratory/lung symptoms or 
residuals that are specifically 
related to or the result of 
service-connected lung wedge 
resection.  B) The examiner should 
specifically provide an opinion as 
to the impact of the veteran's 
service-connected low back, right 
and left hallux valgus, tinnitus, 
lung wedge resection, and right 
ear cyst on the appellant's 
ability to secure and maintain 
gainful employment.  C) The 
examiner is requested to opine 
whether the veteran's service-
connected disabilities, either 
singly or in the aggregate, render 
her unable to secure or follow a 
substantially gainful occupation.  
Complete and detailed rationale is 
requested for the opinion 
provided.

2.  The veteran must be given 
adequate notice of the 
examination, to include advising 
her of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  Failure to appear for 
examination should be noted in the 
file.

3.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the appellant and her 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

